Title: To George Washington from James McHenry, 25 August 1798
From: McHenry, James
To: Washington, George


confidential & private 
My dear Sir.Trenton [N.J.] 25 Augt 1798    
I have not I believe acknowledged directly your two letters of the 10th and two others of the 13th instant, altho’ I have substantially.
The copy of a letter to the President under date of the 8th has detailed to you my project respecting the divisions or States from which I contemplated deriving the officers, for certain proportions of the army directed to be immediately raised &c. &c.
I have received no satisfactory answer from the President on any of those several points, except what respected the assistants necessary to yourself, and fear, that there is reason to apprehend embarrassment and delay from a disposition on his part, to have the relative grade of three of the Major Generals so altered, as that Knox shall be first and Hamilton last. I have reminded him of the grounds which induced him to offer their names in a different order to the Senate; suggested the consequences that might flow from an attempt at an alteration, at this time, in their relative

grade; and reasoned, that their relative grade, in the revolutionary army (on which General Knox relies for preference) cannot legally avail him, or be considered as giving him a legal claim to preeminence in the formation of the proposed army. What effect this may produce I cannot tell.
But all this must have an operation to post-pone the appointment of the officers, recruiting, and every thing else connected with the service.
To be in a situation however to meet the issue of his deliberations, whether adverse or favourable to my conceptions, I have directed the list of candidates from Virginia, N. Carolina, S. Carolina, Georgia, Kentucky & Tenssee to be forthwith copied and forwarded, with all letters of recommendation touching the respective candidates. In the mean while, will it not be proper, that you should turn your attention to the subject, call in such aid as you think competent to advise, amass as much information as possible, respecting characters, and transmit to me, an arranged list of officers for the four regiments allotted to be drawn from the Southern section?
I shall indeavour also, to make out similar lists for the middle and Eastern sections, to present to the President the moment he is ready to act upon them.
You will see by the inclosed copy of a letter dated the 27 of July ulto, which I addressed to Generals Hamilton, Knox—Brooks & Dayton one of the means I have employed to obtain a real knowledge of the fittest characters for officers.
You will likewise perceive, by the inclosed printed recruiting instructions, that I can give almost instant life and activity to the recruiting service from one end of the union to the other as soon as the President has made the appointments, provided I can have cloathing in readiness to distribute to the recruiting officers, and in sufficient quantity to keep pace with the inlistments.
The following is the outline of the plan I have formed.
1. Four Regiments to be officered from the five Eastern States, and raised within the said states. A like number of regiments to be officered from the States of New York, New Jersey, Pennsylvania & Maryland, and raised within the said States. The remaining four regiments to be officered from the States of Virginia N. and S. Carolina, Georgia Tenessee & Kentucky, and raised within the said states.

2. The officers for the Cavalry to be selected by the Lieutenant General of the army.
3d As soon as the appointments to the 12 additional regiments are made I propose to furnish the Inspector General with a sufficient number of the recruiting instructions before mentioned, and to direct him to fix upon the places within the Eastern, middle, and Southern sections, for the several recruiting officers, determine upon the recruiting money to be remitted to the field officer of each recruiting district, and whatever else may be necessary to the recruiting service.
With respect to cloathing, without which the recruiting service ought not to commence, and without which it cannot proceed.
I propose, taking the most immediate and efficatious measures to procure a full supply for the whole additional regular troops ordered to be raised by Congress.
I contemplate in like manner taking measures for a supply of tents and field equipage, to be ready for the ensuing summer.
I mean also to make an arrangement for a supply of clothing[,] tents &c. for the Provisional army.
In order that you may understand the state of our military stores I have directed the superintendant to furnish you with a detailed account of the same including our brass & field artillery, our muskets, gun powder &c. &c.
You will (notwithstanding this exhibit of our stores may not be quite correct) be able to afford me hints of any additions to them which ought in your opinion to be forthwith procured.
The President desires me to inform you, that he considers you in the public service from the date of your appointment, and in titled to all the emoluments of it: that you are at liberty to receive all or any part at your discretion, and that you are fully authorised to appoint your aids and secretaries, when you shall think fit; that one secretary at least is indispensible immediately, and that he ought to be allowed his pay and rations. You will be pleased therefore to make any or all of these appointments when or as soon as you may judge proper.
I must intreat you to excuse me for the rapid manner in which I have given you my ideas, and to enable me to correct them with your better lights and great experience. Yours sincerely always and affectionately

James McHenry

